Citation Nr: 1032913	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-33 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Army National 
Guard with various periods of active duty for training (ACDUTRA) 
from August 1968 to April 1970.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the St. Petersburg RO in July 2010.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

After the July 2010 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

Clarification of the issue on appeal

The Board notes that the Veteran originally asserted that his 
claimed GERD was caused by posttraumatic stress disorder (PTSD).  
Indeed, the RO developed and adjudicated the claim as one for 
secondary service connection.  However, the Veteran testified at 
the July 2010 Travel Board hearing that he had not asserted the 
theory of secondary service connection, but rather claimed that 
his GERD was directly related to his service.  See the July 2010 
VA hearing transcript at pages 41-42.  Moreover, since the 
Veteran's claim for service connection for PTSD was denied by the 
RO in the November 2007 rating decision, the claim could not 
succeed under the theory of secondary service connection as a 
matter of law.  Accordingly, issue on appeal is as stated on the 
title page of this decision, and the Board will only consider the 
Veteran's claim under the theory of direct service connection.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

1.  Entitlement to service connection for a low back 
condition

It is uncontroverted that the Veteran has a low back condition.  
Specifically, the Veteran was diagnosed with degenerative disc 
disease of the lumbar spine and a synovial cyst at the L5 - S1 
level causing right side radiculitis.  See e.g. private treatment 
records from M.S., M.D. dated from March 2006.  Hickson element 
(1) is demonstrated.  

Also, the Veteran has asserted that he injured his low back 
during a period of ACDUTRA while loading ammunition into a 
vehicle.  Indeed, a February 1970 x-ray report reflects partial 
sacralization of L5, and the Veteran's service treatment records 
reflect that the Veteran had complaints of back pain in April 
1970, shortly before receiving his medical discharge.  As such, 
Hickson element (2) has been demonstrated.  


Concerning crucial Hickson element (3), medical nexus, the Board 
observes that the Veteran has submitted a July 2010 opinion from 
P.G., M.D. which purports that the Veteran's current low back 
condition is related to his in-service complaints of back pain.  
However, careful review of this document reveals that P.G., M.D. 
did not review the Veteran's service treatment records and spoke 
of the Veteran's "original date of injury" in non-specific 
terms.  It is now well established that information from a 
Veteran which is merely transcribed by a medical professional 
still amounts only to a statement from the Veteran.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that an opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described]; 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) [evidence that is 
simply information recorded by a medical examiner, unenhanced by 
any medical comment by that examiner, does not constitute 
competent medical evidence].  As such, the July 2010 nexus 
opinion offered by P.G., M.D. is of little evidential value.

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with presumptive 
service connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case.

The Veteran complains of pain associated with a low back 
condition, and his service treatment records reflect in-service 
reports of low back pain. The Veteran was not provided a VA 
examination pursuant to his claim.  The Board concludes that an 
examination is warranted pursuant to VA's duty to assist.  See 
McLendon, supra.

Concerning the Veteran's February 1970 x-ray reflecting 
sacralization at L5, the Board additionally notes that congenital 
or developmental defects as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  See 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein.  See also 
VAOPGCPREC 82-90.  However, the VA General Counsel has further 
noted that if, during service, superimposed disease or injury 
occurs, service connection may be warranted for the resultant 
disability.  Upon remand, such should be considered by the VA 
examiner.  

Lastly, the Board notes that the Veteran was involved in a motor 
vehicle accident in January 2006.  As will be further directed 
below, the VA examiner should consider this possible intercurrent 
cause when forming the requested nexus opinion.  

2.  Entitlement to service connection for GERD  

Concerning the Veteran's service connection claim for GERD, the 
competent medical evidence of record reflects an in-service 
diagnosis of gastroenteritis and a recent diagnosis of GERD.  See 
e.g., a service treatment record dated in April 1970 and a VA 
outpatient treatment record dated in May 2007.  Hickson elements 
(1) and (2) have been demonstrated.  

As with the Veteran's low back claim, discussed immediately 
above, the Veteran has submitted a private medical nexus opinion 
from P.G., M.D. which is favorable to his GERD claim.  However, 
as with above, P.G., M.D. failed to review the Veteran's service 
treatment records or state the onset of the Veteran's current 
gastrointestinal disorder with any specificity.  As such, this 
opinion is worth little value.  See Moreau, Swann and LeShore, 
all supra.  

In light of above, the Board concludes that the Veteran should be 
scheduled for a VA examination to determine if his currently-
diagnosed GERD is etiologically related to his service.  See 
McLendon, supra.  

It appears that there are outstanding VA treatment records which 
pertain to the Veteran's claimed disorders.  He testified that he 
received treatment at the VA medical facility in Orlando from 
2006 to 2008.  Only a few records dated in 2007 are in his file 
at this time.

Lastly, it appears that there are several outstanding private 
treatment records which pertain to the Veteran's claimed 
disorders.  First, private treatment records from M.S., M.D. 
reflect that the Veteran was scheduled to have low back surgery 
in late-June 2006.  However, the operative report has not been 
associated with the Veteran's claims file.  Further, the Veteran 
testified that he has been receiving treatment for "the last two 
years".  See the July 2010 VA hearing transcript at page 44.  
However, the Veteran's VA claims file is devoid of any treatment 
records from P.G., M.D.  The duty to assist obligates VA to 
obtain these records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(1); see also Loving v. Nicholson, 19 Vet. App. 96, 102 
(2005) (noting that the Secretary has a duty to assist in 
obtaining relevant and adequately identified records).  

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary 
information and release from the Veteran, 
the AMC should attempt to obtain any 
outstanding the private treatment records 
identified by the Veteran.  Specifically, 
the AMC should attempt to obtain private 
treatment records (1) concerning the 
Veteran's low back surgery in June 2006 and 
(2) from P.G., M.D.  If any records 
identified by the Veteran cannot be 
obtained, he should be so informed and it 
should be documented in the claims folder.  

2.  Obtain the Veteran's treatment records 
from the VA medical facility in Orlando, 
Florida, dated from 2006 to 2008.

3.  After the completion of #1 and #2, 
schedule the Veteran for a VA orthopedic 
examination conducted by an appropriate 
medical professional to determine the 
nature, extent, and etiology of any 
manifested low back condition, to include 
aggravation of a pre-existing, congenital 
low back disorder.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.

The examiner should provide an opinion with 
regard to each question listed below.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

a.  Concerning any diagnosed low back 
condition, does the evidence of record 
clearly and unmistakably show that the 
Veteran has a diagnosed low back condition 
that existed prior to his entry onto active 
duty or is congenital?

b.  If the VA examiner finds that a low 
back condition existed prior to service, 
does the evidence of record clearly and 
unmistakably show that the pre-existing 
condition was not aggravated by service, 
beyond the natural progression of the 
disorder?  In this regard, the examiner is 
specifically asked to address whether the 
Veteran's currently manifested low back 
condition could be an aggravation of the 
pre-existing low back injury.  

c.  If the VA examiner finds that a 
congenital low back condition existed prior 
to service, was such aggravated by service, 
beyond the natural progression of the 
disorder, by a superimposed disease or 
injury during his service.  

d.  A complete rationale must be provided 
for all opinions rendered, and the VA 
examiner must specifically address the 
Veteran's January 2006 motor vehicle 
accident when formulating any nexus 
opinion.

4.  After the completion of #1 and #2, 
schedule the Veteran for an appropriate VA 
examination conducted by a VA medical 
professional to determine the nature, 
extent, and etiology of the Veteran's GERD.  
All necessary tests and studies should be 
performed.  The claims folder and a copy of 
this remand must be provided to the 
examiner in conjunction with the 
examination.  

The examiner should provide an opinion with 
regard to each question listed below.  A 
report should be prepared and associated 
with the Veteran's VA claims folder.

5.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


